MEMORANDUM *
James L. Trujillo appeals from the district court’s decision granting summary judgment to defendants. Trujillo sued prison officials after he was assaulted by another inmate while Trujillo was a pretrial detainee. Trujillo argues that failing to prevent the assault was a violation of his Fourteenth Amendment rights. To prevail, Trujillo must show that there is a genuine issue of material fact as to wheth*614er the defendants were deliberately indifferent to a “substantial risk of serious harm.” See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). Trujillo cannot make that showing.
Trujillo cannot establish that defendants were aware of, much less indifferent to, the risk that he would be assaulted. Trujillo did not know his assailant and there was no history of conflict between them. When the assault occurred, there were several sheriffs deputies in the room who immediately stepped in to break up the fight. Although Trujillo was a protective custody inmate and his assailant was a high risk inmate, allowing brief supervised contact between two shackled inmates and intervening immediately when one unexpectedly attacked the other does not amount to deliberate indifference to a substantial risk of serious harm.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided *614by 9th Cir. R. 36-3.